Citation Nr: 1645361	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  08-21 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder, including as secondary to an undiagnosed illness. 

2.  Entitlement to service connection for a bilateral elbow disorder, including as secondary to an undiagnosed illness. 

3.  Entitlement to service connection for a bilateral knee disorder, including as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1986 to June 2006, with service in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, May 2014, and January 2016, the Board remanded the issues of entitlement to service connection for bilateral shoulder, elbow, and knee disorders for further development.  The development has been completed and associated with the claims file.  A Supplemental Statement of the Case was most recently issued in April 2016.  

The case has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  Right elbow lateral epicondylitis is attributable to service.

2.  Left elbow lateral epicondylitis is attributable to service.

3.  Degenerative joint disease of the right knee is attributable to service.

4.  Degenerative joint disease of the left knee is attributable to service.

5.  Right shoulder rotator cuff tendinopathy and impingement syndrome is attributable to service.

6.  Left shoulder impingement syndrome is attributable to service.


CONCLUSIONS OF LAW

1.  Right elbow epicondylitis was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  Left elbow epicondylitis was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  Degenerative joint disease of the right knee was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  Degenerative joint disease of the left knee was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  Right shoulder rotator cuff tendinopathy and impingement syndrome was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6.  Left shoulder impingement syndrome was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease (arthritis) is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted to a Persian Gulf War veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. §1117 (a)(2); 38 C.F.R. § 3.317(a)(2).  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary, or by December 31, 2016.  38 U.S.C.A. § 1117(a)(1)(B); 38 C.F.R. § 3.317(a)(1)(i).  By history, physical examination, and laboratory tests, the disability cannot be attributable to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of such a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators capable of independent verification. 38 C.F.R. § 3.317(a)(2)(ii)(3).  Disabilities that have existed for at least 6 months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6 month period will be considered chronic. 38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which maybe manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue and muscle and joint pain.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

At the outset, the Board acknowledges that the Veteran had service in the Southwest Asia Theater of Operations.  Service personnel records reflect that the Veteran has been awarded the Global War on Terrorism Expeditionary Medal and Global War on Terrorism Service Medal; in certain circumstances, these awards are indicative of combat exposure.  Nonetheless, the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran seeks service connection for bilateral shoulder, bilateral elbow, and bilateral knee disabilities.  He filed a claim for service connection for "joint pain" in June 2006.  

The Veteran has been diagnosed with right and left lateral epicondylitis.  The Veteran has also been diagnosed with right shoulder rotator cuff tendinopathy and impingement syndrome and left shoulder impingement syndrome.  In addition, he was diagnosed with degenerative joint disease of the right and left knees.  The Board has considered the provisions of 38 U.S.C.A. § 1117.  However, the Veteran's right and left elbow lateral epicondylitis, degenerative joint disease of the right and left knees, right shoulder rotator cuff tendonitis and impingement syndrome, and left shoulder impingement syndrome are known clinical diagnoses, and nothing about the Veteran's complaints related to his elbows, knees, and shoulders indicates that any constitute a medically unexplained chronic multi-symptom illness.  Moreover, the VA examiners of record concluded that the Veteran's claimed conditions are not related to his Persian Gulf service due to all the conditions being clinically diagnosed conditions.  Accordingly, the provisions relating to Gulf War Illness are not applicable.  38 C.F.R. §  3.317.

Service treatment records reflect that the Veteran first complained of joint pain in 1998-1999, when he complained of joint pain of the shoulders, knees, and back.  At his January 2006 separation examination, the Veteran reported a history of experiencing swollen and painful joints, knee trouble, painful shoulders, and impaired use of the arms, legs, hands, and feet.  He also reported arthritis of the spine; he reported experiencing joint pain of the shoulders, knees, "etc."

The Veteran was first afforded a VA examination in October 2006.  He complained of joint pain of the shoulders, knees, and elbows for many years.  He denied a history of swelling, locking, or instability of the joints, as well as denied a history of inflammatory arthritis.  The diagnosis was multiple joint pain with residuals.  

A June 2012 VA examination report reflects diagnoses of right and left lateral elbow epicondylitis with degenerative joint disease, degenerative joint disease of the right and left knees, right shoulder rotator cuff tendinopathy and impingement syndrome.  The VA examiner opined that the Veteran's degenerative joint disease was most likely age-related, and stated that the Veteran's left elbow epicondylitis was resolved.  

The January 2013 addendum report stated that the Veteran's right shoulder disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  The VA examiner noted that there was no diagnosis related to the right shoulder in service and that episodic right shoulder complaints could not be clinically correlated with rotator cuff tendinopathy and impingement syndrome.  According to the VA examiner, the Veteran's right shoulder tendinopathy and impingement syndrome were more likely caused by repetitive activity and anatomic variants.

Another addendum opinion in June 2014 reflects that the Veteran's claimed elbow, knee, and shoulder disabilities were less likely than not incurred in or caused by an in-service injury, event, or illness.  The VA examiner noted that there were no complaints of elbow pain during service, and that the Veteran's right and left elbow disorders were not diagnosed until more than a year after service.  The VA examiner acknowledged that the Veteran complained of knee and shoulder pain in service, but found that the Veteran's claimed shoulder and knee disabilities were more likely age-related because they were not diagnosed until more than one year after service.  

November 2015 and March 2016 treatment records from Southern Orthopedic Specialists indicate that the Veteran complained of right shoulder and elbow pain since the 1990s.  He also reported a history of pain in the shoulders, knees, and elbows, which started gradually and without any acute injury.  The diagnoses included right shoulder bursitis and rotator cuff syndrome, right elbow lateral epicondylitis, impingement syndrome of the left shoulder, left elbow lateral epicondylitis, and osteoarthritis of the right and left knees.

The most recent, March 2016 VA examination reflects diagnoses of right and left shoulder impingement syndrome, right shoulder rotator cuff syndrome, degenerative joint disease of the right and left knees, and right and left lateral epicondylitis.  X-rays did not confirm arthritis of the shoulders and elbows, but x-rays of the knees showed arthritis.  The VA examiner opined that it was less likely than not that the claimed disabilities were caused by, related to, or worsened by military service.  The VA examiner further stated that "[p]ain may represent unusually benign or extremely pathological conditions - the causes can be multiple or event multifactorial . . . the same local pain, subjectively, may represent many different and/or unrelated etiologies.  Unfortunately, pain is simply not reliable as a diagnostic or prognostic indicator."

The Board finds that the evidence of record demonstrates that service connection is warranted for right elbow lateral epicondylitis, left elbow lateral epicondylitis, degenerative joint disease of the right knee, degenerative joint disease of the left knee, right shoulder rotator cuff tendonitis with impingement syndrome, and left shoulder impingement syndrome.   The Board acknowledges that the January 2013 and June 2014 VA addendum opinions, and the March 2016 VA examination reports, reflect that the VA examiner's found that the Veteran's elbow, knee, and shoulder disorders were not caused by or incurred during active service.  However, the Board notes that the January 2013 and June 2014 VA examiners did not address the Veteran's continued credible complaints of and treatment for bilateral elbow, shoulder, and knee pain, documented during service and at separation.  Moreover, to the extent that the March 2016 VA examiner stated that pain is not reliable diagnostic or prognostic indicator of a diagnosed disability because pain can be either benign or evidence of pathology, with multiple possible etiologies, the Board observes that the lack of reliability of pain as an indicator of a particular disability is insufficient to conclude that a given disability did not have onset during service.   To this point, the Board observes that the Veteran's complaints of pain in service and at his October 2006 VA examination are consistent with his post-service symptomatology and diagnoses.  

In this regard, the Board finds that the Veteran's reports of and treatment for chronic right and left elbow, shoulder, and knee pain constitute credible lay statements of on-going symptoms.  The Board points out that the Veteran reported right and left shoulder and knee pain for nearly 8 years prior to his separation, and again at his separation examination; likewise, he complained of joint pain of the arms at separation.  Moreover, he has credibly reported that he had continued right and left elbow, shoulder, and knee pain in the years since service that was similar in nature to the pain experienced during service and at separation from service.  He has also continued to complain of, and seek treatment for, right and left elbow, shoulder, and knee pain.  Although complaints of pain, alone, are not sufficient to grant service connection, the Veteran's service treatment records and post-service VA treatment records reflect diagnoses of right and left elbow lateral epicondylitis, degenerative joint disease of the right and left knees, right shoulder rotator cuff syndrome and impingement syndrome, and left shoulder impingement syndrome.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's right and left elbow lateral epicondylitis, degenerative joint disease of the right and left knees, right shoulder rotator cuff syndrome and impingement syndrome, and left shoulder impingement syndrome first manifested in service.  38 C.F.R. § 3.303(b).  See Walker, 708 F.3d 1331 (Fed. Cir. 2013).  

With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for right and left elbow lateral epicondylitis, degenerative joint disease of the right and left knees, right shoulder rotator cuff syndrome and impingement syndrome, and left shoulder impingement syndrome is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right elbow lateral epicondylitis is granted.

Service connection for left elbow lateral epicondylitis is granted.

Service connection for degenerative joint disease of the right knee is granted.

Service connection for degenerative joint disease of the left knee is granted.

Service connection for right shoulder rotator cuff tendonitis and impingement syndrome is granted.

Service connection for left shoulder impingement syndrome is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


